ICJ_094_LandMaritimeBoundary_CMR_NGA_1996-03-15_ORD_01_NA_03_FR.txt. 29

DECLARATION DE M. RANJEVA

La présente ordonnance confirme, si besoin était, la jurisprudence de la
Chambre dans l’affaire du Différend frontalier (mesures conservatoires,
ordonnance du 10 janvier 1986, C.I.J. Recueil 1986, p. 3 et suiv.). Le dis-
positif, en effet, ne se limite pas à prescrire des mesures conservatoires de
droit au sens traditionnel; il invite directement les Parties à prendre des
mesures ayant un caractère militaire: arrêt des hostilités, abstention de
tout acte des forces armées, gel de la position des forces militaires. Ainsi
se vérifie une donnée nouvelle dans les relations judiciaires internatio-
nales: apparition d’un incident de procédure consistant en une demande
de mesures conservatoires en raison de la survenance d’un conflit armé
qui se greffe sur un différend juridique.

Dans cette hypothèse, la prescription de mesures pouvant avoir un
caractère militaire ne relève pas d’une quelconque attribution de police
générale que ni la Charte ni le Statut n’ont conférée à la Cour. De telles
décisions représentent d’une part les mesures qu’exigent les circonstances
de l’espèce dont l’appréciation est discrétionnairement faite par la Cour
et d’autre part une contribution de la Cour à la réalisation d’une des obli-
gations principales des Nations Unies et de tous ses organes en matière
de maintien de la paix et de la sécurité internationales. Cette seconde
considération explique notamment la position de la Cour sur une éven-
tuelle condition supplémentaire à la prescription de mesures conserva-
toires: la question de la recevabilité prima facie de la requête principale
(voir paragraphe 33 de l’ordonnance). Les mesures conservatoires ressor-
tent par nature des attributions judiciaires de la Cour et de la respon-
sabilité de la Cour quant à l’appréciation des circonstances: risque de
préjudices irréparables atteignant les droits des parties, urgence, etc., et
des mesures qui s'imposent.

(Signé) Raymond RANJEVA.

20
